t c memo united_states tax_court jo anne m chandler petitioner v commissioner of internal revenue respondent docket no filed date richard w craigo for petitioner kaelyn romey and melissa quale for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for dollar_figure for and dollar_figure for respondent also determined petitioner was liable for the sec_6662 a accuracy-related 1all numerical amounts are rounded to the nearest dollar continued penalty for taxable_year there are two issues for decision the first is whether petitioner conducted her horse breeding training and racing activities horse activity for profit within the meaning of sec_183 when she failed to generate a profit for over years including and the years at issue we hold that she did not conduct her horse activity for profit and is therefore not entitled to deduct losses from the activity on her returns the second issue is whether petitioner is liable for the accuracy-related_penalty for we hold that she is liable for the penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in california at the time she filed the petition a petitioner’s background petitioner graduated from merritt college in oakland california with a degree in accounting she held various accounting jobs after college including a job with the oakland municipal court where she prepared budgets of up to dollar_figure million petitioner had significant income from sources other than the horse activity totaling dollar_figure in dollar_figure in continued all section references are to the internal_revenue_code in effect for the years at issue and dollar_figure in the retirement income social_security income rental income gambling income and income from savings petitioner received during the years at issue enabled her to continue her horse activity without generating any profit she earned additional income from her employment as a pari-mutuel clerk in and petitioner and her husband bet on horses as a form of recreation petitioner personally placed bets at the track and on the internet during the years at issue she reported gambling winnings of dollar_figure dollar_figure and dollar_figure on the returns for and respectively b petitioner’s history with the horse activity petitioner was engaged in breeding training and racing thoroughbred horses during the years at issue she incurred substantial losses in her horse activity for over years before and including the years at issue petitioner first became interested in horses when she was a child her father a construction worker by trade bred and raced horses in california and he taught petitioner how to care for them petitioner was not personally involved with horses for almost years until when she decided to get involved with horse racing by claiming a racehorse she wa sec_51 years old pincitethese amounts include gambling income petitioner earned on horse betting separate from her horse activity 3the horses running in a claiming race are being offered for continued the time and she held a job in another industry petitioner claimed her first horse tardson in petitioner admitted that horse racing is highly speculative she did not provide any specific details about her purse winnings during any of the years at issue in fact the record reflects that petitioner raced the same unsuccessful horses year after year even though they failed to generate enough money to exceed the expenses for any year additionally several of petitioner’s racehorses died or suffered serious injuries during the years at issue petitioner expanded her horse activity to include horse breeding in when she purchased a breeding mare with foal her primary goal for the breeding program was to obtain an outstanding horse for racing because she could not afford to buy one she admitted that breeding an outstanding horse is highly speculative and that the costs of operating a breeding program greatly exceed the costs associated with buying a racehorse petitioner stopped breeding her mares after at the time of trial petitioner had not developed an outstanding horse that could win and be sold for a large sum the most she received for selling any horse through was dollar_figure continued sale someone who claims a particular horse owns that horse as soon as it leaves the starting gate petitioner began using two of her stallions for stud service in the only income petitioner earned from stud fees during the years at issue was dollar_figure however and that was only in petitioner obtained a trainer’s license from the california horse racing board in after completing a licensing exam she asserts she obtained the training license to save money on training fees for her racing program petitioner failed to provide documentation however to establish that her decision to train her own horses was an economic decision and there was no cost-benefit analysis to quantify the benefit to her horse activity she also asserts she trained horses for other owners petitioner failed to provide any training contracts however and she failed to show any income from training horses for others petitioner consulted with william anton mr anton and terry johnson mr johnson both horse trainers and owners over the course of her horse activity neither mr anton nor mr johnson knew whether petitioner’s horse activity was profitable there is also no evidence on how if at all consulting with these two trainers and owners caused petitioner to improve her losing operation nothing establishes that either mr anton or mr johnson provided petitioner with economic or business advice and that she followed their advice petitioner did not make any meaningful changes to improve the profitability of her horse activity despite her over 20-year history of losses she also has not set any limit on the amount she is willing to lose the expenses of petitioner’s horse activity have increased each year she asserts that she implemented some cost-saving measures to decrease the spiral of losses these measures include transporting her horses with her own truck and trailer to avoid the expense of commercial horse vans petitioner failed to establish however whether her cost- saving measures were based on any economic analysis of her business she has retained and continues to incur expenses for several horses that are useless to her horse activity petitioner also admitted that she incurs substantial costs by providing feed for other horses without seeking reimbursement from their owners she stoically says she will continue this practice regardless of the great expense c petitioner’s time and effort with the horse activity petitioner scaled back her horse activity in when health problems plagued her and her husband she was diagnosed with breast cancer in when she wa sec_72 years old and subsequently underwent two operations and radiation treatments petitioner’s husband suffered from parkinson’s disease and his condition significantly deteriorated during the years at issue he passed away in after the years at issue petitioner did not provide specific details of the time she devoted to her horse activity during the years at issue she relied on friends or hired people to assist her with cleaning stalls and caring for her horses petitioner spent time at the racetrack monitoring her horses and watching them at the rail when they exercised she socialized with other trainers and owners who were at the rail watching their horses petitioner also placed bets on horse races while overseeing her horse activity at the track d petitioner’s books_and_records for the horse activity petitioner at some point kept her horse records on a computer but switched to keeping them by hand during the years at issue because it was easier for her she scribbled down expense records but failed to organize them into any useable form and her expense records for the years at issue were incomplete and indecipherable petitioner failed to keep a separate record of each horse’s income and expenses she produced manila files for each horse she bred trained or raced but the files did not contain information necessary to evaluate the horse’s economic_performance the files contained sentimental documents such as race clippings photos and letters written by petitioner to the horse petitioner did not maintain any record of what she paid to claim each horse and how much that horse had won petitioner did not produce any background financial records to substantiate the income and expenses claimed on the returns for and and she produced only three receipts for she never prepared written business plans budgets financial projections or financial statements nor did she employ any cost accounting methods to evaluate the profitability of her horse activity petitioner maintained four bank accounts during the years at issue but commingled the funds from her horse activity with her personal funds petitioner did not review any documents at year’s end to make changes to the horse activity to improve profitability the only document she prepared at year’s end was a tax organizer for her return preparer robert d’amours mr d’amours petitioner did not provide him with any books_or_records beyond the tax organizer mr d’amours prepared petitioner’s returns for the years at issue by simply inputting the numbers she had supplied in the tax organizer petitioner claimed losses of dollar_figure for dollar_figure for and dollar_figure for on schedule f profit or loss from farming e the deficiency_notice respondent issued the deficiency_notice to petitioner disallowing the schedule f losses for the three years at issue and determining deficiencies for those years respondent also determined that petitioner was liable for the accuracy-related_penalty for petitioner timely filed a petition opinion we are asked to decide whether a horse owner and operator engaged in training racing and breeding horses for profit within the meaning of sec_183 when she failed to generate a profit from those activities during any of the years at issue or for any of the preceding years we are also asked to decide whether petitioner is liable for the accuracy-related_penalty for we address each of these issues in turn i sec_183 analysis a in general taxpayers are precluded from claiming deductions stemming from an activity that is not carried on for profit except to the extent allowed by sec_183 see sec_183 we 4deductions that would be allowable without regard to whether the activity is engaged in for profit are allowed under sec_183 deductions that would be allowable only if the activity is engaged in for profit are allowed under sec_183 but only to the extent that the gross_income from the activity exceeds the deductions otherwise allowable under sec_183 5we follow the court_of_appeals opinion squarely on point when appeal from our decision would lie to that court absent stipulation by the parties to the contrary 54_tc_742 affd 445_f2d_985 10th cir taxpayers residing in the ninth circuit such as petitioner must prove they conducted their activities with the primary predominant or principal purpose of realizing an economic profit independent of tax savings see wolf v continued structure our analysis of whether an activity is engaged in for profit around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id no factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs the individual facts and circumstances of each case are continued commissioner 4_f3d_709 9th cir affg tcmemo_1991_212 820_f2d_321 9th cir affg tcmemo_1985_197 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 the primary test 86_tc_360 b analysis we now apply the factors to the facts of this case nearly all the facts in this case indicate that petitioner did not engage in her horse activity for profit first petitioner did not conduct her horse activity in a businesslike manner see 72_tc_659 sec_1_183-2 income_tax regs she had four checking accounts during the years at issue but not one was devoted exclusively to the horse activity see keating v commissioner tcmemo_2007_309 affd 544_f3d_900 8th cir petitioner also did not maintain adequate business records for her horse activity she did not use any cost accounting methods to determine the overall profitability of the horse activity despite her accounting background see burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir petitioner also did not keep a separate record of each horse’s income and expenses to evaluate its economic_performance see mckeever v commissioner tcmemo_2000_288 the manila files she maintained for each of her horses contained sentimental documents with limited health and training records maintaining these types of records however is as consistent with a hobby as with a business see 72_tc_411 affd without published opinion 647_f2d_170 9th cir giles v commissioner tcmemo_2006_15 petitioner had no oral or written business plan she simply wanted to claim a racehorse when she began her horse activity in petitioner also did not make any meaningful changes in her method of operation to improve profitability see sec_1_183-2 income_tax regs she argues that she implemented some cost saving measures such as training and transporting her own racehorses to show that she sought to make a profit petitioner failed to establish however that she implemented the measures for economic reasons and she prepared no projections to show when any of these measures would cause the activity to generate a profit moreover none of these measures caused petitioner to earn a profit we find that petitioner’s failure to maintain adequate_records and to make significant changes in light of her over-20-year history of substantial losses shows that she did not conduct her horse activities in a businesslike manner this factor weighs in favor of respondent petitioner also has not shown that she studied accepted business economic and scientific practices related to her horse activities and acted in accordance with those practices see sec_1_183-2 income_tax regs petitioner consulted with mr anton and mr johnson both horse owners and trainers but neither mr anton nor mr johnson provided her with business advice in fact neither mr anton nor mr johnson knew whether petitioner’s horse activity was profitable furthermore petitioner provided nothing to demonstrate how consulting with mr anton or mr johnson helped her prevent her losses from increasing we find petitioner’s failure to seek out and follow business economic or scientific advice indicates that she did not have a profit_motive this factor weighs in favor of respondent we also question petitioner’s testimony regarding the time and effort she spent on the horse activity see sec_1 b income_tax regs petitioner claims that during the years at issue she spent an average of eight hours a day seven days a week days a month carrying out such tasks as feeding and grooming her horses and cleaning stalls she did not provide any evidence beyond her own self-serving testimony to substantiate this claim the record shows that not all the time petitioner devoted to her horses was work related the record also reflects that during the years at issue petitioner and her husband had medical problems and that she paid individuals or relied on friends to complete the manual labor accordingly we find the time and effort expended by or on behalf of petitioner to be a neutral factor petitioner offered nothing to support an expectation that her horses would appreciate in value see sec_1_183-2 income_tax regs first petitioner had no way of determining the value of a horse because she did not maintain any record of what she paid to claim each horse and how much that horse had won furthermore petitioner had never sold a horse for over dollar_figure and most of her horses sold for less than dollar_figure even if petitioner expected her horses to appreciate in value any expectation of recouping the hundreds of thousands of dollars in accumulated losses would be unlikely accordingly this factor weighs in favor of respondent petitioner provided nothing to establish she ever owned or operated a successful business venture see sec_1_183-2 income_tax regs she claimed that she and her husband had a successful venture flipping houses but did not produce any evidence to support this assertion nor was a gain reported on the returns for through accordingly this factor is neutral petitioner sustained large ever-increasing losses from the horse racing activity for years in succession from its start in through the years at issue respondent conservatively estimates that petitioner’s losses from through exceed dollar_figure million the losses petitioner incurred during the years at issue were well beyond the accepted five-to-ten-year startup_period for horse breeding see engdahl v commissioner supra nevertheless petitioner tried to explain away the losses by claiming they were due to unforeseen hardships including death or serious injury to several horses during the years at issue we recognize that horse breeding and racing are speculative activities where death or injury to horses is a common occurrence even petitioner’s witness mr anton a racehorse owner and trainer testified that the loss of several horses during a given year can be normal we do not find that the losses were caused by unforseeable circumstances accordingly we find that petitioner’s history of large losses weighs in favor of respondent furthermore petitioner’s horse activity has never made even an occasional profit see sec_1_183-2 income_tax regs petitioner claims that she made a profit with her horse award winning in which is after the years at issue moreover the return for that year reports a loss petitioner further contends that we should disregard her history of losses because she could potentially earn a substantial profit with one outstanding horse the possibility of a speculative profit is insufficient to outweigh the absence of profits for a period 6petitioner also argues that her own illness and her husband’s illness were unforeseen hardships that contributed to the losses this claim directly contradicts petitioner’s claim that she continued to devote eight hours a day seven days a week to the horse activity despite her and her husband’s illnesses it also overlooks petitioner’s long history of losses before the years at issue we find therefore that petitioner’s and her husband’s illnesses were not unforeseen hardships that contributed to petitioner’s losses greater than years however mckeever v commissioner tcmemo_2000_288 accordingly petitioner’s failure to make even an occasional profit in over years weighs in favor of respondent petitioner had substantial income from other sources7 and was able to reduce this income by approximately percent by claiming schedule f losses from the horse activity see sec_1_183-2 income_tax regs this factor favors respondent petitioner derived pleasure and recreation from her horse activity see sec_1_183-2 income_tax regs she combined her racing and training activities with social and recreational activities at the track see sec_1_183-2 example income_tax regs petitioner enjoyed spending time at the rail with other trainers and owners she also placed bets while overseeing her horse racing activity this factor favors respondent based on all the facts and circumstances we find that petitioner has not shown that she engaged in her horse activity for profit accordingly we sustain respondent’s determination in the deficiency_notice regarding the losses 7she had income totaling dollar_figure in dollar_figure in and dollar_figure in she claimed net losses from the horse activity of dollar_figure in dollar_figure in and dollar_figure in ii accuracy-related_penalty for we now address whether petitioner is liable for the sec_6662 accuracy-related_penalty for the only year for which respondent determined a penalty respondent asserts petitioner is liable for the penalty because she failed to maintain adequate books_and_records for that year we agree a taxpayer is liable for an accuracy-related_penalty for any portion of an underpayment of income_tax attributable to negligence or disregard of rules and regulations sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioner failed to keep adequate books_and_records to substantiate the horse-activity-related losses she claimed for the years at issue including petitioner’s explanation that it was easier to keep records in writing than on a computer does not satisfy the accurate books_and_records requirement even her handwritten records were incomplete and indecipherable moreover petitioner failed to present any defense accordingly we sustain respondent’s determination of the sec_6662 accuracy-related_penalty we have considered petitioner’s other arguments and conclude they are irrelevant moot or meritless decision will be entered for respondent
